DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 10, 18, etc. are objected to because of the following informalities:  claims on numerous instances recite open-ended language: “adapted to”, “adapted to be” and “to be”, which raise a question as to the limiting effect of the language in the claims. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. MPEP 2111.04 (I). Appropriate corrections are required. Applicant must use definitive and explicit limitations to clearly define the scope of the claimed invention, e.g., “a main tank, [that contains-- a heat dissipation medium”, “at least one heat generating component [and-- immersed in the heat dissipation medium”, etc.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, 14-16, 18-19, and 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over CN 110290677 to Lin et al. (hereafter “Lin”, cited in IDS) taken alone, or alternatively, in view of US 2019/0090383 to Tufty et al. (hereafter “Tufty”, cited in IDS).
Regarding claims 1 and 10, Lin discloses (Fig. 1-3 and English translation of record) an electronic apparatus, comprising: at least one heat generating component (disposed in the area  (102)); and an immersion cooling system, comprising: a main tank ((10), (102)), adapted to contain a heat dissipation medium, wherein the at least one heat generating component is disposed in the main tank to be immersed in the heat dissipation medium (Fig. 1, 3); and a liquid amount adjusting module (90, 101), comprising an auxiliary tank (101) and a pump (par. [0067]), wherein the auxiliary tank is adjacent to the main tank (Fig. 3), the heat dissipation medium in the main tank is adapted to be overflowed into the auxiliary tank ((101), par. [0067]), and the pump is adapted to drive the heat dissipation medium in the auxiliary tank to flow into the main tank (par. [0067]).
Regarding claim 18, Lin discloses (Fig. 1-3 and English translation of record): a liquid level adjusting module ((90), (101)), adapted for an immersion cooling system, wherein the immersion cooling system comprises a main tank ((10), (102)), the main tank is adapted to contain a heat dissipation medium, and the liquid level adjusting module comprises: an auxiliary tank (101), adjacent to the main tank; and a pump (par. [0067]), wherein the pump drives the heat dissipation medium in the auxiliary tank (101) to refill the main tank, in order to adjust a liquid level of the heat dissipation medium in the main tank (par. [0067], [0069], [0071], claim 10).
Regarding claims 1, 10, and 18, Lin does not disclose that the pump is disposed in the auxiliary tank.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have disposed the pump at any suitable location along the cooling loop, including in the auxiliary tank as claimed, in order to reduce number of components and simplify assembly (i.e., the tank and pump will be one module), since such a modification would have involved a mere repositioning of the pump while the pump would perform the same function. It has been held that a finding of obviousness is appropriate when a court is presented with inventions that merely rearrange old elements in new combination with each element performing the same function it performed in the prior art. Such a finding must be made even if the new combination produces a more striking result than the old elements would produce functioning individually. See St. Regis Paper Co. v. Bemis Co., Inc., 549 F. 2d 833, 838, 193 USPQ 8, 11. See also In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (“rearranging parts of an invention involves only routine skill in the art”).
Alternatively, Tufty discloses an immersion cooling arrangement for electronic devices (Fig. 1), wherein a pump (22) is disposed in the tank (12).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have disposed the pump at any suitable location along the cooling loop, including in the auxiliary tank as claimed, as taught by Tufty, in order to reduce number of components and simplify assembly (i.e., the tank and pump will be one module). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 2, 3, and 11, Lin discloses that a capacity of the auxiliary tank (101) is smaller than a capacity of the main tank ((10), (102)) and is not smaller than a volume of the at least one heat generating component (Fig. 1-3). 
Alternatively, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any optimal volume of the auxiliary tank in Lin, including as claimed, in order to achieve desired cooling level adjustment characteristics and cooling efficiency, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 4, 12, and 19, Lin as modified by Tufty discloses that the pump (22) is disposed at a bottom in the auxiliary tank (12), (Tufty, Fig. 1).
Regarding claims 6, 14, and 21, Lin as modified by Tufty discloses that the liquid amount adjusting module comprises a filter (54), the filter (54) is connected to the pump (22), and the pump (22) is adapted to drive 25the heat dissipation medium in the auxiliary tank to flow into the main tank through the filter (54), (Tufty, Fig. 1).
Regarding claims 7, 15, and 22, Lin as modified by Tufty discloses (in reference to Tufty): a pressure sensor (304) used to govern the operation of the pump (22) to satisfy a min/max set of pressure limits (par. [0080]), but does not disclose that the liquid amount adjusting File: 105138usf module comprises a pressure gauge, and the pressure gauge is connected to the pump.
However, the official notice is taken that the liquid pressure gauges have been notoriously known and widely used in related arts before the effective filing date of the claimed invention in order to allow users to know the pressure level.
Accordingly, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Lin-Tufty combination by providing the liquid amount adjusting File: 105138usf module with a pressure gauge connected to the pump in order to allow users to know the pressure level and inform them whether the pump is operating normally. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 8, 16, and 23, Lin discloses that wherein the liquid amount adjusting module comprises a liquid level sensor (90) and the liquid level sensor (90) is disposed at the auxiliary tank (101), (Fig. 3).
Regarding claim 24, Lin discloses a pipeline (30, 40, 50), wherein the pipeline is connected to the pump and extended toward the main tank ((10, (102)), and the pump drives the heat dissipation medium in the auxiliary tank (101) to refill the main tank through the pipeline (Fig. 3; par. [0067], [0069], [0071], claim 10). Also, see Fig. 1 of Tufty for the pipelines (28), (26), etc.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tufty, or alternatively, over Lin in view of Tufty and further in view of US 2015/0062806 to Shelnutt et al. (hereafter “Shelnutt”).
Regarding claims 9 and 17, Linn discloses (Fig. 2 and 3) that the immersion cooling system comprises a condensation structure (top wall of the housing (10)), the condensation structure is disposed above the main tank (102), the heat dissipation medium in a liquid state is adapted to vaporize into the heat dissipation medium in a gaseous state with a heat energy of the at least one heat generating component (inherently), the heat dissipation medium in the gaseous state condenses into the heat dissipation medium in the liquid state on the condensation structure when flowing to the condensation structure (inherently, since the temperature of the housing (10) is lower than heated cooling liquid), and the heat dissipation medium in the liquid state which condenses on the condensation structure falls back into the heat dissipation medium in the liquid state in the main tank (102) by gravity (inherently).
Alternatively, Shelnutt discloses (Fig. 4) that the immersion cooling system comprises a condensation structure (460), the condensation structure is disposed above the main tank (402), the heat dissipation medium (412) in a liquid state is adapted to vaporize into the heat dissipation medium in a gaseous state (422)  with a heat energy of the at least one heat generating component (125, 200), the heat dissipation medium in the gaseous state condenses into the heat dissipation medium in the liquid state (462) on the condensation structure (460) when flowing to the condensation structure, and the heat dissipation medium in the liquid state (462) which condenses on the condensation structure (460) falls back into the heat dissipation medium in the liquid state (412) in the main tank (via the liquid collection system (440)) by gravity (par. [0073]-[0074]).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Lin-Tufty combination according to the teachings of Shelnutt so the combination would have: a condensation structure, wherein the condensation structure is disposed above the main tank, the heat dissipation medium in a liquid state is adapted to vaporize into the heat dissipation medium in a gaseous state with a heat energy of the at least one heat generating component, the heat dissipation medium in the gaseous state condenses into the heat dissipation medium in the liquid state on the condensation structure when flowing to the condensation structure, and the heat dissipation medium in the liquid state which condenses on the condensation structure falls back into the heat dissipation medium in the liquid state in the main tank by gravity, as claimed, in order by augmenting condensation rate and predictably enhancing cooling efficiency by removing latent heat from the cooling liquid, thus assuring an efficient two-phase cooling process (par. [0073], [0141], [0142], [0155], etc.). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 5, 13, and 20,  are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tufty, as applied to claims 1, 10, and 18 above, and further in view of US 3,687,576 to Wikholm et al. (hereafter “Wikholm).
Regarding claims 5, 13, and 20, Lin as modified by Tufty discloses all as applied to claims 1, 10, and 18, respectively, but does not disclose that the liquid amount adjusting module comprises a guide rail, the guide rail is disposed in the auxiliary tank, and the pump is connected to the guide rail and adapted to move along the guide rail toward a top of the auxiliary tank.
Wikholm discloses (Fig. 1-6) a concept of the guide rails (6-9) disposed in tank (13), and the pumps (2, 3) are connected to the guide rails and adapted to move along the guide rails toward a top of the tank (13) (see positions (10) and (11)) for the benefits of simplified  maintenance and repair  (col. 1, ll. 1-45).
Since Wikholm is directed to the same problem as in the current invention (i.e., raising the pump for simplified maintenance and repair) the reference is reasonably pertinent to the claimed invention.
Accordingly, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have further modify to Lin-Tufty combination according to the teachings of Wikholm so the liquid amount adjusting module would have a guide rail, the guide rail disposed in the auxiliary tank, and the pump is connected to the guide rail and adapted to move along the guide rail toward a top of the auxiliary tank for the benefits of simplified  maintenance and repair  (Wikholm , col. 1, ll. 1-45). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion

The additional prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, because of the teachings of various immersion cooling arrangements for electronic devices. Further, the US 6234240 and 5731954 teach liquid cooling arrangements comprising cooling loops with pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835